DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	This Action is responsive to: the Application as filed 5/15/2020, as a reissue application of US Pat 9,215,695 B2 to Suzuki et al., issued 12/15/2015 from US Pat App. Ser. No. 13/808,454, filed 3/4/2013 based on PCT/JP2011/064824.
	US Pat 9,215,695 issued with claims 1-15, with claims 1, 7, and 13-15 being independent. In the instant reissue Application, Patent Owner amends claims 1, 7, 14, and 15. Claims 1-15 are pending and rejected below.

	This action is Final.

Reissue and Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,129,742 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	The Examiner has determined that there are no other pending reissue Applications for the instant ‘695 Patent. The Examiner has determined further that there are no pending reexaminations or post-grant proceedings before the Patent Trial and Appeal Board, or any interferences. The Examiner has determined that there is no open litigation with regards to the ‘695 Patent.




Reissue Amendment
The Amendment filed 5/2/2022 is objected to as it does not meet 37 CFR 1.173(c), which describes the proper format for Amendments in reissue applications.
Here, Patent Owner amends claim 7 to add a decoding circuit to the Base Station apparatus claimed, which further decodes the first and second ACK/NACK sequences, and performs a first function of determining the claimed first positive integer. Claims 13 and 15 are further amended to add similar decoding.
Patent Owner, however, does not provide a statement of support for this change in the description, as required by 37 CFR 1.173(c). See also MPEP 1453(II).
Any subsequent Amendment after this final action which does not meet 37 CFR 1.173 will be considered non-responsive and will not be entered.

Reissue Declaration
	The Declaration filed 5/2/2022 is objected to for the following reasons:
The Declaration of 5/2/2022 states that the Applicant filed the present reissue to clarify the difference between the present invention and several provisioned prior art references. However, the Declaration lacks a proper error statement which is relied upon to support the reissue application and that specifies the error in the underlying Patent which makes it wholly or partially inoperative or invalid. Here, the new Declaration states that the error is that the original claims failed to recite a second value, however all original claims in the instant Patent do, in fact, recite a second value. MPEP 1414.01, 37 CFR 1.175(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 7, and 13-15 all claim apparatuses “configured to and/or programmed to” perform a function, including “a mobile station apparatus configured to and/or programmed to” perform a function (claims 1, 13, 14), “a base station apparatus configured to and/or programmed to” perform a function (claims 7, 13, 15), “a receiving circuit configured to and/or programmed to” perform a function (claims 1, 7), “a coding circuit configured to and/or programmed to” perform a function (claims 1, 2), and “a transmitting circuit configured to and/or programmed to” perform a function (claim 7).
Looking at claim 1 (exemplary), the Examiner considers the term “receiving circuit” to be structural because “circuit” is established as a structural term. However, the alternate “programmed to” claims instead a more narrow computer implementation. Looking to the disclosure, it is noted that a computer implementation is described in col. 27 ll. 38-55, but such disclosure merely states that “a part” of the Base Station or Mobile Station apparatuses may be implemented by computer. It is not stated what part of the apparatuses here claimed would be the computer-implemented part. Notably, the claims include recitations for transmitting and receiving circuitry, and such would necessarily include wireless transmitters, modulators, RF carrier wave generators etc. which were not a part of a general-purpose processor at the time of the invention. Thus the Examiner is not able to determine that Patent Owner was in possession of the computer-implemented apparatus(es) here claimed.
Claim 7, as amended, now discloses a coding circuit for decoding the first and second ACK/NACK sequences, including a function of determining the first integer by a first method in said decoding circuit. Col. 21 ll. 29-44 describes the decoding unit 3051 of reception unit 305 of the Base Station, and col. 22 ll. 25-43 describes the decoding in general in the overall unit 305, however it is not described that the Base Station specifically determines the first positive integer by a first method therein that is different from a second method for other sequences.


As to claims 1, 7, and 13-15, the added matter “the second positive integer is given by the first positive integer” is not supported by the instant Patent disclosure, as it is not sufficiently disclosed that the second integer may be based on the first.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 7, and 13-15 all claim apparatuses “configured to and/or programmed to” perform a function, including “a mobile station apparatus configured to and/or programmed to” perform a function (claims 1, 13, 14), “a base station apparatus configured to and/or programmed to” perform a function (claims 7, 13, 15), “a receiving circuit configured to and/or programmed to” perform a function (claims 1, 7), “a coding circuit configured to and/or programmed to” perform a function (claims 1, 2), and “a transmitting circuit configured to and/or programmed to” perform a function (claim 7).
Looking at claim 1 (exemplary), the Examiner considers the term “receiving circuit” to be structural because “circuit” is established as a structural term. However, the alternate “programmed to” claims instead a more narrow computer implementation as noted above in the rejection under 35 USC 112, first paragraph. Thus the conjunctive form of the “and/or” limitation is a broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, amended claims 7 and 13 further claim that a second positive integer used in determining the second value is determined by a second method. This is unclear; this function is not tied to any structural claim element whatsoever, and it is unclear what element performs these functions. Thus it appears that the claim is here claiming both an apparatus and a method not directed to the apparatus, which creates confusion as to when direct infringement occurs. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Note that Patent Owner has amended claims 7 and 13 as to the first positive integer being determined by a first method in the Base Station apparatus (or further Mobile Station in claim 13). However, the claims are not so amended as to the second positive integer, rather such is merely disclosed as being determined by a second method, which is different from the first method.
Further, the limitation “the bit sequence being generated by concatenating coded bits of the first ACK/NACK sequence and coded bits of the second ACK/NACK sequence by the mobile station apparatus” in claim 7 is unclear, as the claim is towards a Base Station apparatus and thus limited thereto; as the actions of the Mobile Station are not a part of the Base Station apparatus, it is unclear as to whether infringement occurs by the actions of the Mobile Station outside of the claimed Base Station apparatus. Similar limitations in claim 15 are unclear for the same reasons, as claim 15 is a method performed by a Base Station, and the limitations at issue claim method steps performed in a Mobile Station instead.

Effective Filing Date
	The instant Patent includes a claim for priority from PCT/JP2011/064824, filed 6/28/2011, and ultimately to JP2010-15265, filed 7/5/2010. However, as noted above, claims 1-15 as issued include matter that does not meet the written description requirement of 35 USC 112, first paragraph, with respect to the specification of the US Patent Application upon which the instant Patent was based.
	Thus, based on the record, the Examiner determines here that the effective filing date of the claims at issue is at earliest 12/15/2015, the issue date of the underlying Patent. 
	The priority documents PCT/JP2011/064824 and JP2010-152565 are not provided in the record with an English translation such that the Examiner is able to determine that the above-mentioned matter is disclosed therein. 
	
Claim Rejections - 35 USC § 251
Claims 1-15 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with respect to 35 USC 112, first paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,439,178 in view of US Pat 8,634,367 to Hammarwall et al.
As to claim 1, claim 2 of the reference Patent discloses a Mobile Station apparatus configured to transmit ACK/NACK sequences for TBs from a Base Station, including coding circuitry for generating a first and second, different ACK/NACK sequence, coding the two sequences, and concatenating the two to obtain a coded bit sequence, and further for transmitting the coded bits to the Base Station.
The reference claim does not disclose a first and second value corresponding to the first and second ACK/NACKs which are representable by a first and second integer produced by different methods and multiplied by the modulation order, or that the modulation order is received with modulation and coding scheme information from the Base Station, or that the second integer is given by the first.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65. Further, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,439,178 in view of Hammarwall et al.
As to claim 7, claim 5 of the reference Patent discloses a Base Station apparatus configured to receive ACK/NACK sequences for TBs from a Mobile Station, including reception circuitry for receiving the ACK/NACKS, wherein the ACK/NACKs are generated by creating a first and second, different ACK/NACK sequence, coding the two sequences, and concatenating the two to obtain a coded bit sequence.
The reference claim does not disclose a first and second value corresponding to the first and second ACK/NACKs which are representable by a first and second integer produced by different methods and multiplied by the modulation order, or that the modulation order is received with modulation and coding scheme information from the Base Station, or that the second integer is given by the first.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65. Further, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,439,178 in view of Hammarwall et al.
As to claim 13, claim 1 of the reference Patent discloses a communication system including a Base Station apparatus and Mobile Station apparatus, the Base Station configured to receive ACK/NACK sequences for TBs from the Mobile Station, the Mobile Station configured to generate the ACK/NACKs by creating a first and second, different ACK/NACK sequence, coding the two sequences, and concatenating the two to obtain a coded bit sequence, and the Base Station is configured to receive the coded bits from the Mobile Station.
The reference claim does not disclose a first and second value corresponding to the first and second ACK/NACKs which are representable by a first and second integer multiplied by the modulation order, or that the modulation order is received with modulation and coding scheme information from the Base Station.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65. Further, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,439,178 in view of Hammarwall et al.
As to claim 14, claim 6 of the reference Patent discloses a Mobile Station method to transmit ACK/NACK sequences for TBs from a Base Station, including generating a first and second, different ACK/NACK sequence, coding the two sequences, and concatenating the two to obtain a coded bit sequence, and further for transmitting the coded bits to the Base Station.
The reference claim does not disclose a first and second value corresponding to the first and second ACK/NACKs which are representable by a first and second integer produced by different methods and multiplied by the modulation order, or that the modulation order is received with modulation and coding scheme information from the Base Station, or that the second integer is given by the first.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65. Further, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,439,178 in view of Hammarwall et al.
As to claim 15, claim 9 of the reference Patent discloses a Base Station method to receive ACK/NACK sequences for TBs from a Mobile Station, wherein the ACK/NACKs are generated by creating a first and second, different ACK/NACK sequence, coding the two sequences, and concatenating the two to obtain a coded bit sequence.
The reference claim does not disclose a first and second value corresponding to the first and second ACK/NACKs which are representable by a first and second integer produced by different methods and multiplied by the modulation order, or that the modulation order is received with modulation and coding scheme information from the Base Station, or that the second integer is given by the first.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65. Further, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference claim in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being  unpatentable over US Pat 8,737,517 B2 to Montojo et al. in view of “ACK/NACK multiplexing schemes on PUSCH”, 3GPP TSG RAN WG1 Meeting #61bis (7/2/2010) (“Panasonic”), of record in the underlying Patent application as background art, and US Pat 8,634,367 to Hammarwall et al.
As to claim 1, Montojo discloses:
A mobile station apparatus configured to and/or programmed to transmit ACK/NACK sequences for transport blocks received from a base station apparatus, the mobile station apparatus comprising:
Montojo discloses a wireless communication system. Montojo at FIG 1 and col. 1 ll. 23-54. Montojo discloses that the system comprises a Base Station and Mobile Station which transmits ACK/NACK sequences as to data (TBs) received from the Base Station. Montojo at col. 3 l. 67-col. 4 l. 32 and 48-62, col. 5 ll. 6-20. The Base and Mobile stations may be programmed to do so. Id. at col. 3 l. 67-col. 4 l. 7 and at col. 15 ll. 20-50. The ACK/NACK sequences are transmitted from the Mobile Station over the PUSCH. Id. at col. 6 ll. 31-33.
…
a coding circuit configured to and/or programmed to: code a first ACK/NACK sequence and a second ACK/NACK sequence … such that a quantity of coded bits of the first ACK/NACK sequence is a first value and a quantity of coded bits of the second ACK/NACK sequence is a second value, the ACK/NACK sequences comprising the first ACK/NACK sequence and the second ACK/NACK sequence, 
Montojo discloses that the Mobile Station may code a first and second ACK/NACK sequence. Montojo at col. 5 l. 21-66. Both of these sequences would have a length, thus a first and second value.
and generate a bit sequence by concatenating coded bits of the first ACK/NACK sequence and coded bits of the second ACK/NACK sequence; 
Montojo discloses generating a bit sequence by concatenating the coded first and second ACK/NACK sequences. Montojo at col. 5 ll. 63-65.
and a transmitting circuit configured to and/or programmed to transmit the concatenated bit sequence using a physical uplink shared channel in a subframe, 
Montojo discloses the concatenated coded ACK/NACKs are transmitted using a PUSCH. Montojo at col. 6 ll. 8-59.
wherein
the first value is the product of the modulation order for the physical uplink shared channel and a first positive integer,
the second value is the product of the modulation order for the physical uplink shared channel and a second positive integer,
	Montojo dislcoses that the first and second ACK/NACKs are encoded as a function of the number of bits and the modulation order. Montojo at col. 5 ll. 21-23. Further, one of ordinary skill in the art, knowing that the modulation order corresponds to the number of bits per symbol, would understand that the bit length of a coded ACK/NACK would be the representable by a multiple of the bits/symbol and a positive integer i.e. the number of symbols.
Montojo discloses that the receiving and demodulating of the traffic signal is complementary to the processing of the transmitter. Montojo at col. 14 l. 54-col. 15 l. 3. This means that the Mobile Station must be aware of the modulation scheme in order to properly demodulate and decode the traffic signal, as Montojo discloses that the communication method may be CDMA, TDMA, FDMA etc based. That is, the Mobile Station cannot receive and demodulate the signal without this information. Likewise, the Mobile Station is aware of the modulation order for the uplink signal in order to properly code the ACK/NACK signals and transmit them back over the PUSCH. Montojo at col. 7 ll. 14-19. However, Montojo does not specify that the Mobile Station receives this information from the Base Station.
Further, while Montojo implies that the first and second ACK/NACK sequences are different from each other (Motojo discloses the use of a MIMO system, and also discloses the MS receiving signals from multiple BSs), it is not specified. Montojo further fails to specify that the first and second sequence symbol lengths are determined by different methods in the MS, or that the second is given by the first.
Panasonic discloses an analogous art, namely ACK/NACK UCI data provisioning over a PUSCH in an LTE system. Panasonic at 1. Further, the UE may, in a CA system, send multiple, different ACK/NACKs in the uplink as to multiple, different DL CC’s assigned thereto. Id. at 1-2. Panasonic discloses further that the separate ACK/NACKs may be separately coded and put together in an uplink data frame. Id. at 3.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 7, Montojo discloses:
A base station apparatus configured to and/or programmed to receive ACK/NACK sequences for transport blocks transmitted to a mobile station apparatus, the ACK/NACK sequences comprising a first ACK/NACK sequence and a second ACK/NACK sequence … the base station apparatus comprising:
Montojo discloses a wireless communication system. Montojo at FIG 1 and col. 1 ll. 23-54. Montojo discloses that the system comprises a Base Station and Mobile Station which transmits ACK/NACK sequences as to data (TBs) received from the Base Station. Montojo at col. 3 l. 67-col. 4 l. 32 and 48-62, col. 5 ll. 6-20. The Base and Mobile stations may be programmed to do so. Id. at col. 3 l. 67-col. 4 l. 7 and at col. 15 ll. 20-50. The ACK/NACK sequences are transmitted from the Mobile Station over the PUSCH to the Base Station. Id. at col. 6 ll. 31-33.
…
a receiving circuit configured to and/or programmed to receive a bit sequence using a physical uplink shared channel in a subframe, the bit sequence being generated by concatenating coded bits of the first ACK/NACK sequence and coded bits of the second ACK/NACK sequence,
Montojo discloses the concatenated coded ACK/NACKs are received over a PUSCH. Montojo at col. 6 ll. 8-59. Montojo discloses generating a bit sequence by concatenating the coded first and second ACK/NACK sequences. Montojo at col. 5 ll. 63-65.
a decoding circuit configured to and/or programmed to:
decode the first ACK/NACK sequence and the second ACK/NACK sequence from the bit sequence, a quantity of the coded bits of the first ACK/NACK sequence being a first value and a quantity of the coded bits of the second ACK/NACK sequence being a second value, 
Montojo discloses that the Mobile Station may code a first and second ACK/NACK sequence to send to the Base Station. Montojo at col. 5 l. 21-66. Both of these sequences would have a length, thus a first and second value. Montojo discloses that the receiving and demodulating and decoding of the traffic signal is complementary to the processing of the transmitter, thus inherently comprising a decoder. Montojo at col. 14 l. 54-col. 15 l. 3.  
wherein the first value is the product of the modulation order for the physical uplink shared channel and a first positive integer, 
the second value is the product of the modulation order for the physical uplink shared channel and a second positive integer, 
	Montojo dislcoses that the first and second ACK/NACKs are encoded as a function of the number of bits and the modulation order. Montojo at col. 5 ll. 21-23. Further, one of ordinary skill in the art, knowing that the modulation order corresponds to the number of bits per symbol, would understand that the bit length of a coded ACK/NACK would be the representable by a multiple of the bits/symbol and a positive integer i.e. the number of symbols.
Montojo discloses that the receiving and demodulating of the traffic signal is complementary to the processing of the transmitter. Montojo at col. 14 l. 54-col. 15 l. 3. This means that the Mobile Station must be aware of the modulation scheme in order to properly demodulate and decode the traffic signal, as Montojo discloses that the communication method may be CDMA, TDMA, FDMA etc based. That is, the Mobile Station cannot receive and demodulate the signal without this information. Likewise, the Mobile Station is aware of the modulation order for the uplink signal in order to properly code the ACK/NACK signals and transmit them back over the PUSCH. Montojo at col. 7 ll. 14-19. However, Montojo does not specify that the Mobile Station receives this information from the Base Station.
Further, while Montojo implies that the first and second ACK/NACK sequences are different from each other (Motojo discloses the use of a MIMO system, and also discloses the MS receiving signals from multiple BSs), it is not specified. Montojo further fails to specify that the first and second sequence symbol lengths are determined by different methods in the decoding, or that the second is given by the first.
Panasonic discloses an analogous art, namely ACK/NACK UCI data provisioning over a PUSCH in an LTE system. Panasonic at 1. Further, the UE may, in a CA system, send multiple, different ACK/NACKs in the uplink as to multiple, different DL CC’s assigned thereto. Id. at 1-2. Panasonic discloses further that the separate ACK/NACKs may be separately coded and put together in an uplink data frame. Id. at 3.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 13, Montojo discloses
A wireless communication system comprising: 
	Montojo discloses a wireless communication system. Montojo at FIG 1 and col. 1 ll. 23-54.
a base station apparatus; and 
a mobile station apparatus configured to and/or programmed to transmit ACK/NACK sequences for transport blocks transmitted by the base station apparatus, 
Montojo discloses that the system comprises a Base Station and Mobile Station which transmits ACK/NACK sequences as to data (TBs) received from the Base Station. Montojo at col. 3 l. 67-col. 4 l. 32 and 48-62, col. 5 ll. 6-20. The Base and Mobile stations may be programmed to do so. Id. at col. 3 l. 67-col. 4 l. 7 and at col. 15 ll. 20-50. The ACK/NACK sequences are transmitted from the Mobile Station over the PUSCH. Id. at col. 6 ll. 31-33.
wherein said mobile station apparatus is configured to and/or programmed to: 
…	
code a first ACK/NACK sequence and a second ACK/NACK sequence … such that a quantity of coded bits of the first ACK/NACK sequence is a first value and a quantity of coded bits of the second ACK/NACK sequence is a second value, the ACK/NACK sequences comprising the first ACK/NACK sequence and the second ACK/NACK sequence,
	Montojo discloses that the Mobile Station may code a first and second ACK/NACK sequence. Montojo at col. 5 l. 21-66. Both of these sequences would have a length, thus a first and second value.
generate a bit sequence by concatenating coded bits of the first ACK/NACK sequence and coded bits of the second ACK/NACK sequence, and
	Montojo discloses generating a bit sequence by concatenating the coded first and second ACK/NACK sequences. Montojo at col. 5 ll. 63-65.
transmit the concatenated bit sequence using a physical uplink shared channel in a subframe, 
	Montojo discloses the concatenated coded ACK/NACKs are transmitted using a PUSCH. Montojo at col. 6 ll. 8-59.
And wherein said base station apparatus is configured to and/or programmed to:
	Montojo discloses the Base Station is configured to perform functions, and further may be programmed to do so. Montojo at col. 3 l. 67-col. 4 l. 7 and at col. 15 ll. 20-50.
…
receive the concatenated bit sequence using the physical uplink shared channel in the subframe, 
	Montojo discloses that the Base Station receives the bit sequence from the Mobile Station. Montojo at col. 6 ll. 8-59 and col. 15 ll. 11-19.
And decode the first ACK/NACK sequence and the second ACK/NACK sequence from the bit sequence to obtain the first value from the coded bits of the first ACK/NACK sequence and obtain the second value from the coded bits of the second ACK/NACK sequence, 
Montojo discloses that the Mobile Station may code a first and second ACK/NACK sequence to send to the Base Station. Montojo at col. 5 l. 21-66. Both of these sequences would have a length, thus a first and second value. Montojo discloses that the receiving and demodulating and decoding of the traffic signal is complementary to the processing of the transmitter, thus inherently comprising a decoder. Montojo at col. 14 l. 54-col. 15 l. 3.  
the first value is the product of the modulation order for the physical uplink shared channel and a first positive integer, 
the second value is the product of the modulation order for the physical uplink shared channel and a second positive integer, 
	Montojo dislcoses that the first and second ACK/NACKs are encoded as a function of the number of bits and the modulation order. Montojo at col. 5 ll. 21-23. Further, one of ordinary skill in the art, knowing that the modulation order corresponds to the number of bits per symbol, would understand that the bit length of a coded ACK/NACK would be the representable by a multiple of the bits/symbol and a positive integer i.e. the number of symbols.
Montojo discloses that the receiving and demodulating of the traffic signal is complementary to the processing of the transmitter. Montojo at col. 14 l. 54-col. 15 l. 3. This means that the Mobile Station must be aware of the modulation scheme in order to properly demodulate and decode the traffic signal, as Montojo discloses that the communication method may be CDMA, TDMA, FDMA etc based. That is, the Mobile Station cannot receive and demodulate the signal without this information. Likewise, the Mobile Station is aware of the modulation order for the uplink signal in order to properly code the ACK/NACK signals and transmit them back over the PUSCH. Montojo at col. 7 ll. 14-19. However, Montojo does not specify that the Mobile Station receives this information from the Base Station.
Further, while Montojo implies that the first and second ACK/NACK sequences are different from each other (Motojo discloses the use of a MIMO system, and also discloses the MS receiving signals from multiple BSs), it is not specified. Montojo further fails to specify that the first and second sequence symbol lengths are determined by different methods in the MS, or that the second is given by the first.
Panasonic discloses an analogous art, namely ACK/NACK UCI data provisioning over a PUSCH in an LTE system. Panasonic at 1. Further, the UE may, in a CA system, send multiple, different ACK/NACKs in the uplink as to multiple, different DL CC’s assigned thereto. Id. at 1-2. Panasonic discloses further that the separate ACK/NACKs may be separately coded and put together in an uplink data frame. Id. at 3.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 14, Montojo discloses:
A wireless communication method used by a mobile station apparatus that is configured to and/or programmed to transmit ACK/NACK sequences for transport blocks received from a base station apparatus, the wireless communication method comprising:
Montojo discloses a wireless communication system. Montojo at FIG 1 and col. 1 ll. 23-54. Montojo discloses that the system comprises a Base Station and Mobile Station which transmits ACK/NACK sequences as to data (TBs) received from the Base Station. Montojo at col. 3 l. 67-col. 4 l. 32 and 48-62, col. 5 ll. 6-20. The Base and Mobile stations may be programmed to do so. Id. at col. 3 l. 67-col. 4 l. 7 and at col. 15 ll. 20-50. The ACK/NACK sequences are transmitted from the Mobile Station over the PUSCH. Id. at col. 6 ll. 31-33.
…
coding a first ACK/NACK sequence and a second ACK/NACK sequence … such that a quantity of coded bits of the first ACK/NACK sequence is a first value and a quantity of coded bits of the second ACK/NACK sequence is a second value the ACK/NACK sequences comprising the first ACK/NACK sequence and the second ACK/NACK sequence;
Montojo discloses that the Mobile Station may code a first and second ACK/NACK sequence. Montojo at col. 5 l. 21-66. Both of these sequences would have a length, thus a first and second value.
generating a bit sequence by concatenating coded bits of the first ACK/NACK sequence and coded bits of the second ACK/NACK sequence; 
Montojo discloses generating a bit sequence by concatenating the coded first and second ACK/NACK sequences. Montojo at col. 5 ll. 63-65.
and
transmitting the concatenated bit sequence using a physical uplink shared channel in a subframe, 
Montojo discloses the concatenated coded ACK/NACKs are transmitted using a PUSCH. Montojo at col. 6 ll. 8-59.
wherein
the first value is the product of the modulation order for the physical uplink shared channel and a first positive integer,
the second value is the product of the modulation order for the physical uplink shared channel and a second positive integer,
	Montojo dislcoses that the first and second ACK/NACKs are encoded as a function of the number of bits and the modulation order. Montojo at col. 5 ll. 21-23. Further, one of ordinary skill in the art, knowing that the modulation order corresponds to the number of bits per symbol, would understand that the bit length of a coded ACK/NACK would be the representable by a multiple of the bits/symbol and a positive integer i.e. the number of symbols.
Montojo discloses that the receiving and demodulating of the traffic signal is complementary to the processing of the transmitter. Montojo at col. 14 l. 54-col. 15 l. 3. This means that the Mobile Station must be aware of the modulation scheme in order to properly demodulate and decode the traffic signal, as Montojo discloses that the communication method may be CDMA, TDMA, FDMA etc based. That is, the Mobile Station cannot receive and demodulate the signal without this information. Likewise, the Mobile Station is aware of the modulation order for the uplink signal in order to properly code the ACK/NACK signals and transmit them back over the PUSCH. Montojo at col. 7 ll. 14-19. However, Montojo does not specify that the Mobile Station receives this information from the Base Station.
Further, while Montojo implies that the first and second ACK/NACK sequences are different from each other (Motojo discloses the use of a MIMO system, and also discloses the MS receiving signals from multiple BSs), it is not specified. Montojo further fails to specify that the first and second sequence symbol lengths are determined by different methods, or that the second is given by the first.
Panasonic discloses an analogous art, namely ACK/NACK UCI data provisioning over a PUSCH in an LTE system. Panasonic at 1. Further, the UE may, in a CA system, send multiple, different ACK/NACKs in the uplink as to multiple, different DL CC’s assigned thereto. Id. at 1-2. Panasonic discloses further that the separate ACK/NACKs may be separately coded and put together in an uplink data frame. Id. at 3.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).




As to claim 15, Montojo discloses:
A wireless communication method used by a base station apparatus that is configured to and/or programmed to receive ACK/NACK sequences for transport blocks transmitted to a mobile station apparatus, the ACK/NACK sequences comprising a first ACK/NACK sequence and a second ACK/NACK sequence … the wireless communication method comprising: 
Montojo discloses a wireless communication system. Montojo at FIG 1 and col. 1 ll. 23-54. Montojo discloses that the system comprises a Base Station and Mobile Station which transmits ACK/NACK sequences as to data (TBs) received from the Base Station. Montojo at col. 3 l. 67-col. 4 l. 32 and 48-62, col. 5 ll. 6-20. The Base and Mobile stations may be programmed to do so. Id. at col. 3 l. 67-col. 4 l. 7 and at col. 15 ll. 20-50. The ACK/NACK sequences are transmitted from the Mobile Station over the PUSCH to the Base Station. Id. at col. 6 ll. 31-33.
…
receiving a bit sequence using a physical uplink shared channel in a subframe the bit sequence being generated by concatenating coded bits of the first ACK/NACK sequence and coded bits of the second ACK/NACK sequence,
Montojo discloses the concatenated coded ACK/NACKs are received over a PUSCH. Montojo at col. 6 ll. 8-59. Montojo discloses generating a bit sequence by concatenating the coded first and second ACK/NACK sequences. Montojo at col. 5 ll. 63-65.
decoding the first ACK/NACK sequence and the second ACK/NACK sequence from the bit sequence, a quantity of coded bits of the first ACK/NACK sequence being a first value and a quantity of coded bits of the second ACK/NACK sequence being a second value 
Montojo discloses that the Mobile Station may code a first and second ACK/NACK sequence to send to the Base Station. Montojo at col. 5 l. 21-66. Both of these sequences would have a length, thus a first and second value. Montojo discloses that the receiving and demodulating and decoding of the traffic signal is complementary to the processing of the transmitter, thus inherently comprising a decoder. Montojo at col. 14 l. 54-col. 15 l. 3.  
wherein the first value is the product of the modulation order for the physical uplink shared channel and a first positive integer, 
the second value is the product of the modulation order for the physical uplink shared channel and a second positive integer, 
	Montojo dislcoses that the first and second ACK/NACKs are encoded as a function of the number of bits and the modulation order. Montojo at col. 5 ll. 21-23. Further, one of ordinary skill in the art, knowing that the modulation order corresponds to the number of bits per symbol, would understand that the bit length of a coded ACK/NACK would be the representable by a multiple of the bits/symbol and a positive integer i.e. the number of symbols.
Montojo discloses that the receiving and demodulating of the traffic signal is complementary to the processing of the transmitter. Montojo at col. 14 l. 54-col. 15 l. 3. This means that the Mobile Station must be aware of the modulation scheme in order to properly demodulate and decode the traffic signal, as Montojo discloses that the communication method may be CDMA, TDMA, FDMA etc based. That is, the Mobile Station cannot receive and demodulate the signal without this information. Likewise, the Mobile Station is aware of the modulation order for the uplink signal in order to properly code the ACK/NACK signals and transmit them back over the PUSCH. Montojo at col. 7 ll. 14-19. However, Montojo does not specify that the Mobile Station receives this information from the Base Station.
Further, while Montojo implies that the first and second ACK/NACK sequences are different from each other (Motojo discloses the use of a MIMO system, and also discloses the MS receiving signals from multiple BSs), it is not specified. Montojo further fails to specify that the first and second sequence symbol lengths are determined by different methods, or that the second is given by the first.
Panasonic discloses an analogous art, namely ACK/NACK UCI data provisioning over a PUSCH in an LTE system. Panasonic at 1. Further, the UE may, in a CA system, send multiple, different ACK/NACKs in the uplink as to multiple, different DL CC’s assigned thereto. Id. at 1-2. Panasonic discloses further that the separate ACK/NACKs may be separately coded and put together in an uplink data frame. Id. at 3.
Hammarwall discloses an analogous art, namely a radiotelephone system that operates according to 3GPP LTE standards. Hammarwall at FIG 1 and col. 3 ll. 15-52. Hammarwall discloses that the UE receives a configuration message from the eNB which may provide modulation and coding information. Id. at col. 3 l. 53-col. 4 l. 8. Hammarwall further discloses that the modulation order, which is part of the modulation information, is used to send multiple ACK/NACKs in the uplink. Id. at col. 3 ll. 31-52. Uplink control signals may be separately coded and put together in an uplink data frame, wherein the length of each control signal (Q’) may be calculated, and wherein the calculation of the length of a second or further control signal may be based on that of a first, which is a different method than the first and based thereon. Id. at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being  unpatentable over US Pat 8,737,517 B2 to Montojo et al. in view of “ACK/NACK multiplexing schemes on PUSCH”, 3GPP TSG RAN WG1 Meeting #61bis (7/2/2010) (“Panasonic”), and US Pat 8,634,367 to Hammarwall et al. as applied to claim 1 above, and further in view of “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 9)”, 3GPP TS 36.212 v9.2.0 (“TS 36.212”).
As to claim 2, Montojo in view of Panasonic and Hammarwall discloses claim 1 above, but fails to teach that the coding includes performing circular repetition of the coded bits of the first and second ACK/NACKs, respectively, until the number of bits reaches the first and second coded bit length, respectively.
TS 36.212 discloses an analogous art, namely a system and method for uplink UCI including ACK/NACK information over a PUSCH in an LTE system. TS 36.212 at Sec. 5.2.4.1-3.  Further, the coding of the UCI bits is disclosed as being performed as a circular repetition of the coded bits until the coding is completed i.e. until the number of bits reaches the overall bit length. Id. at Sec. 5.2.4.1 (“[t]he channel coding and rate matching of the control data is performed according to section 5.2.2.6”), note Sec. 5.2.2.6.4 discloses circular repetition in coding the uplink UCI. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in view of Panasonic and Hammarwall in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being  unpatentable over US Pat 8,737,517 B2 to Montojo et al. in view of “ACK/NACK multiplexing schemes on PUSCH”, 3GPP TSG RAN WG1 Meeting #61bis (7/2/2010) (“Panasonic”), and US Pat 8,634,367 to Hammarwall et al. as applied to claim 1 above, and further in view of “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 9)”, 3GPP TS 36.212 v9.2.0 (“TS 36.212”).
As to claim 8, Montojo in view of Panasonic and Hammarwall discloses claim 1 above, but fails to teach that the coding includes performing circular repetition of the coded bits of the first and second ACK/NACKs, respectively, until the number of bits reaches the first and second coded bit length, respectively.
TS 36.212 discloses an analogous art, namely a system and method for uplink UCI including ACK/NACK information over a PUSCH in an LTE system. TS 36.212 at Sec. 5.2.4.1-3.  Further, the coding of the UCI bits is disclosed as being performed as a circular repetition of the coded bits until the coding is completed i.e. until the number of bits reaches the overall bit length. Id. at Sec. 5.2.4.1 (“[t]he channel coding and rate matching of the control data is performed according to section 5.2.2.6”), note Sec. 5.2.2.6.4 discloses circular repetition in coding the uplink UCI. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Montojo in view of Panasonic and Hammarwall in such a manner, as such would merely be an example of combining existing teachings according to known methods, each performing the same process in combination as they do separately, providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
	Patent Owner provides arguments in pp. 10-21 of his Amendment of 5/4/2022.
	First, as to the Declaration and rejections under 35 USC 251 (p. 10 of Remarks), it is noted above that the newly-provisioned Declaration does not cure the deficiencies in the previous Declaration.
	Second, as to rejections under 35 USC 112, first paragraph and associated rejections under 35 USC 251 (pp. 10-11 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
	Patent Owner asserts that such a circuit “programmed to” perform a function may include non-programmable portions. However, in the alternative form of the claim limitations at issue, a circuit programmed to perform a function is clearly claimed here. In such a case, a computer-implemented function is claimed, even assuming for the sake of argument that some other portion of the circuit may or may not be programmed. 
As to computer-implemented functional claim limitations, the Manual of Patent Examining Procedure and case law are quite clear that the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.	MPEP 2161.01(I).
	Here, the only program disclosed in the patent disclosure is towards a program running on a general purpose computer which may comprise a portion of the MS or BS claimed. The disclosure is not clear as to which portions the computer corresponds to, and more importantly, does not disclose any actual algorithm in sufficient detail as to demonstrate to one of ordinary skill in the art that the inventor possessed the programming claimed. Finisar, cited above.
	As to support for the claim limitation relating the first and second positive integer, Patent Owner points to Formula 3 in the Patent disclosure as support for such. However, this portion of the disclosure is towards a specific embodiment where the first sequence symbol length is longer than the number of symbols that can be arranged, and thus reduction of the number of sequence symbols is performed. ‘695 Patent at col 16 ll. 42-65. However, claim 1 is further limited by dependent claim 5, which discloses a this particular function in the form of a contingent limitation; thus, by the doctrine of claim differentiation, claim 1 is intended to be broader than such and describe a broader invention than one where Formula 3 applies. However, there appears to be no disclosure as to this relation between the first and second integers in a broader invention.
Third, as to rejections under 35 USC 112, second paragraph (pp. 12-14 of Remarks), the Examiner first notes that rejections as to claims 1, 7, and 13-15 with regards to a first and second value being given by multiplying the modulation order for the PUSCH by a positive integer, as well as the number of coded bits of the first and second ACK/NACK sequences being a first and second value, are withdrawn in light of the instant Amendment, as is the rejection of dependent claim 8 as to the performing of a circular repetition. As to the other rejections under 35 USC 112(b), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
	Note here that Patent Owner first reiterates his arguments as to 112(a) above and the “configured to and/or programmed to” language. However, the basis of the 112(b) rejection with respect to this language is not the same as under the written description requirement above, rather it is based on the language making the claim unclear as it claims a broad recitation followed by a narrow one (in the conjunctive form of the limitation).
	As to the rejection under Double Patenting (pp. 15-16 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
	Patent Owner asserts here that Hammarwall fails to disclose that the bit length of a set of symbols is the product of the number of symbols and the modulation order (number of bits per symbol). As noted above, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol. As the claims do not require any actual step or element performing a function as to multiplying a symbol count by a bit/symbol ratio, but rather claim such as merely a property of the bit sequences, the fact that the bit length of an ACK/NACK sequence is  representable by the product of the two does not differentiate from the prior art reference. Patent Owner argues that Hammarwall fails to disclose a first and second sequence, however such is taught by the reference claim.
	As to the rejection under 35 USC 103 (pp. 16-21 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
	As to number of bits and modulation order, as noted above in the prior art rejection, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol. As noted above with respect to the rejection under Double Patenting, the claims do not require any actual step or element performing a function as to multiplying a symbol count by a bit/symbol ratio, but rather claim such as merely a property of the bit sequences; the fact that the bit length of an ACK/NACK sequence is  representable by the product of the two does not differentiate from the prior art reference. Note that Montojo discloses that the ACK/NACK bit sequences are made up of modulation symbols and that the bit length is dependent on the modulation order i.e. bits/symbol. Montojo at col. 4 ll. 48-62, col. 5 ll. 39-52.
	As to the relationship between a first and second integer, such is not absent in the applied art as asserted by Patent Owner; such is taught by the Hammarwall reference as noted above as to the response to the Double Patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  

/M.F/Supervisory Patent Examiner, Art Unit 3992